Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1 and 11 is the inclusion of the limitation, " a source media engine configured to permit a developer, during an authoring phase, to author content in real time, including selecting a plurality of media files for inclusion into a content steam, wherein the plurality of media files includes at least one prerecorded video file originally recorded in a 360 degree format, at least one virtual reality scenario, and real time streaming content,… during the authoring phase, interactive supplemental display output to the content stream so that captions, text description, and quizzes are presented to the viewer during playback of the content stream on the display of the VR headset, wherein the captions, text description, and quizzes are presented at predetermined times during playback of the content stream to permit the viewer to interact in real-time with the content stream; the interaction engine configured to provide bidirectional user control, so that the viewer reacts to the content stream during the playback of the content stream in a streaming content phase, the viewer reacting including interacting with at least one virtual object depicted in the content stream, and provides output or commands to control operation of the interactive supplemental display output during the playback of the content stream; a data collection engine configured to collect data during the playback of the content stream in the streaming content phase, based on viewer interaction in response to the supplemental display output provided to the viewer during playback of the content stream; and a delivery engine configured to package the content stream for playback, in the content streaming phase, on the display of the VR headset worn by the viewer." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1 and 11.

It would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-10 and 12-19 depending on claims 1 and 11 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177